DETAILED ACTION
This Action is a response to the Request for Continued Examination received 8 September 2022. Claims 1-4, 8-11 and 15-18 are amended; no claims are canceled or newly presented. Claims 1-20 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022 has been entered.

Specification
The disclosure is objected to because of the following informalities: at ¶32, line 10, “(e.g., short sentences, phares or words)” should be edited to “(e.g., short sentences, phrases or words);” and at ¶36, line 8, “includes the non-impetrative statements” should be edited to “includes the non-imperative statements.”  
Appropriate correction is required.
 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, the claims recite a mental process comprising concepts performed in the human mind. 
	Examiner notes at the outset that the claims each recite subject matter falling within one of the four statutory categories of patent-eligible subject matter: claims 1-7 are directed to a process, claims 8-14 are directed to an article of manufacture, and claims 15-20 are directed to a machine. The claims therefore pass Step 1 of the patent subject matter eligibility test (MPEP § 2106.03), and the analysis proceeds to Step 2A, Prong 1 (MPEP § 2106.04(a)).
	Claim 1 recites mental process steps performed in the human mind. The steps include (1) extracting … one or more functional statements from the test script; and (2) responsive to identifying a functional statement with a present-tense verb, transforming … the verb tense of the functional statement to a modal auxiliary-verb format. (1) The extracting limitation comprises an evaluation or judgment (MPEP § 2106.04(a)(2)(III)). To extract1 may mean, for example, to draw forth (as by research) or to select (excerpts) and copy out or cite. This is broadly consistent with the Specification, which interchangeably uses terms such as extract, digest, identify, parse, etc., when discussing the receipt and analysis of test script contents. A human user would be able to read a test script to identify and/or extract one or more sentences having a particular grammatical structure or contents. (2) The responsive limitation comprises an evaluation that a particular sentence having a first grammatical format should be edited into a second grammatical format while upholding the original meaning of the sentence. The translation is an act a human user could perform in the mind and/or with pen and paper, that is, changing the tense of the sentence to a modal auxiliary-verb format.
	The limitations at issue are similar to multiple precedential court decisions finding patent subject matter ineligible because they recite mental processes. For example, electronically extracting and processing information from hard-copy documents was found to recite a mental process in Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1345 (Fed. Cir. 2014) (MPEP § 2106.04(a)(2)(III)(D)). Similarly, the Federal Circuit found that claimed methods for parsing and evaluating data using a computer processing system “were directed to mental processes of parsing and comparing data” (MPEP § 2106.04(a)(2)(III)(C)(3), citing Berkheimer v. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018)). Present claim 1 likewise recites extracting certain information (functional statement) from one or more documents (test scripts) in order to evaluate (identifying a functional statement with a present-tense verb) and process (transform the verb tense of the functional statement to a modal-auxiliary verb format) the extracted information. 
	The particular transformation claimed is also and more specifically analogous to multiple precedential court decisions identifying human mental process steps. For example, “‘conversion of [binary-coded decimal] numerals to pure binary numbers can be done mentally,’ i.e., ‘as a person would do it by head and hand’” (MPEP § 2106.04(a)(2)(III)(B), citing Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). Also, “claims to the mental process of ‘translating a functional description of a logic circuit into a hardware component description of the logic circuit’ are directed to an abstract idea, because the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper’” (id., citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139 (Fed. Cir. 2016)). The transformation presently claimed is a basic grammatical reformatting of a sentence having a first tense to a second, or the addition of one or more additional words to change the tense (i.e. changing a present-tense verb to a modal auxiliary-verb format), which can be accomplished mentally and/or using pen and paper.
	“A claim that requires a computer may still recite a mental process” (MPEP § 2106.04(a)(2)(III)(C)). In this case, the claimed steps, although performed on a computer, recite a mental process, consistent with the decisions identified in the MPEP and cited above. That is, the identified steps comprise performing a mental process on a generic computer, performing a mental process in a computer environment and/or using a computer as a tool to perform a mental process (id.). In fact, the Specification provides several statements supporting a finding that the claim recites the use of a computer as a tool to perform the mental process steps outlined above. For example:
“While solutions to generating engineering requirements are known, the process is typically manual, with the requirements being entered manually by a user. Embodiments of the present invention recognize that by providing an automatic process of automatically generating the engineering requirements, an improvement to prior requirements management solutions is provided” (Spec. at ¶8).
	Further, Applicants disclose:
“Embodiments of the present invention recognize that by digesting and parsing test scripts via a [NLP] tool, such as NLP Module 113, that requirements data 117 can be derived and automatically generated, eliminating the need to manually enter requirements of the component COTS software utilized in the product or service being developed … embodiments of the present invention recognize that by identifying engineering requirements in a test script and then re-formatting the relevant portions of the test script, an engineering requirements document can be automatically generated or updated …” (Spec. at ¶23).
	Finally, as “test scripts are generated, RM program 111 saves users from additional work of generating an engineering requirements document …” (Spec. at ¶31). This excerpt most explicitly identifies the particular steps recited in the claims as those that would ordinarily have to be performed mentally or manually, but are instead automated by a computer programmed in accordance with the claims. In view of the language of the claims, the supporting description in the Specification, and favorable comparison with the analysis in the MPEP and the precedential court decisions cited therein, Examiner finds that the claim recites mental process steps at Step 2A, Prong 1. The analysis then proceeds to Step 2A, Prong 2, to determine whether the additional limitations, alone or in combination, integrate the mental process steps into a practical application thereof (MPEP § 2106.04(d)).
	The additional elements of claim 1 are: (1) receiving a test script for the project; (2) generating a requirements document associated with the project with the modal auxiliary-verb formatted functional statement, wherein the requirements document includes the extracted and transformed functional statements of the test script; and (3) performing the retrieving, extracting, transforming and generating steps by one or more processors.
	Receiving a test script for the project is insignificant pre-solution activity, that is, mere data gathering (MPEP § 2106.05(g)). This step is similar to obtaining information about transactions in order to analyze the transactions (id., citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011)). The receiving limitation amounts to necessary data gathering; that is, all uses of the mental process steps outlined above, in particular the extracting and transforming steps, require the receipt of the test script in order to extract and transform statements included in that test script (id.).
	Generating the requirements document is insignificant post-solution activity, that is, mere outputting and storing the results of the mental process steps identified above (MPEP § 2106.05(g)). This step is similar to the insignificant application of printing or downloading menus after they have been generated (id., citing Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-43 (Fed. Cir. 2016)). Further, the generating step can be considered mere instructions to apply the exception (MPEP § 2106.05(f)), as the limitation recites only the idea of the solution or outcome of generating the document. Further, the limitation (and the claim as a whole) invokes computers merely as a tool2 to perform an existing process, and the limitation does not describe the generation process with the kind of particularity required to conclude the limitation is a meaningful one that integrates the judicial exception into a practical application (id.).
	Performing the retrieving, extracting, transforming, and generating steps using a processor also does not integrate the mental process steps into a practical application. The use of a general purpose computing processor does not provide an improvement to computer functionality (MPEP § 2106.05(a), in particular the citations to FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017)). Performing the steps using a processor further does not claim application of the steps using a particular machine (MPEP § 2106.05(b)). “It is important to note that a general purpose computer that applies a judicial exception … by use of conventional computer functions does not qualify as a particular machine” (id., citing Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). Use of a processor to perform the steps can also be considered mere instructions to apply the mental process steps, as the computer processor is used merely as a tool to perform the mental process steps (MPEP § 2106.05(f)(2)). Finally, the use of the processor to perform the steps does not amount to more than generally linking the use of the mental process steps to a computing environment (MPEP § 2106.05(h)).
	Even considered as an ordered combination, the additional elements do not integrate the mental process steps into a practical application thereof. The receiving limitation recites data gathering; the generating step recites data output; and the use of a computing processor recites the use of a computer as a tool to perform the mental process steps. Each of these is recited at a high level of generality. Further, the Specification and Figs. 2 and 4 disclose a standard computing environment. For example, “computing device can be a standalone device, a server, a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), or a desktop computer … computing device 110 can be any computing device or a combination of devices with access to test script data 116 and requirements data 117 and is capable of executing RM program 111” (Spec. at ¶18). The RM program and test script and requirements data may be locally stored or retrieved via a network such as the Internet (id. at ¶19). Fig. 4 provides for a bus connecting one or more processors, memory, storage, communications unit and I/O interfaces (see also Spec. at ¶40). Both the memory and storage are described as any suitable computer-readable storage media (id. at ¶¶41-42). The processor(s) are not described other than to indicate their capability to execute or access the RM program or the test script and requirements data (id. at ¶42). 
Given that the Specification provides for a general purpose computer recited at a high level of generality, this ordered combination does not provide an improvement to computer functionality (MPEP § 2106.05(a)); does not recite a particular machine (MPEP § 2106.05(b)); fails to provide other meaningful limitations (MPEP § 2106.05(e)); recites mere instructions to apply the exception by invoking computers merely as a tool (MPEP § 2106.05(f)); recites the insignificant extra-solution activities of mere data gathering and output, and the selection of a particular type of data to be manipulated (MPEP § 2106.05(g)); and/or recites a field of use or technological environment, that being a general purpose computing environment (MPEP § 2106.05(h)). Each of these considerations weighs against finding that the claim integrates the mental process steps into a practical application at Step 2A, Prong 2.
	At Step 2B, the analysis asks whether the claim recites additional elements that amount to significantly more than the judicial exception (MPEP §§ 2106 and 2106.05). In particular, the conclusions reached with respect to Step 2A, Prong 2, are carried over; any additional element and combination of elements found to recite insignificant extra-solution activity must be re-evaluated for whether they recite unconventional or other than what is well-understood, routine and/or conventional activity in the field; and the additional elements and combination of elements must be considered for whether they recite other than what is well-understood, routine and/or conventional activity in the field (MPEP § 2106.05(II)).
	The courts have found the following computer functions are well-understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, and electronically scanning or extracting data from a physical document (MPEP § 2106.05(d)(II)). Receiving a test script may comprise receiving data over a network (if the test script is stored remotely from the claimed processor) or retrieving information from memory (if the test script is stored locally to the claimed processor). Generating the requirements document may comprise electronic recordkeeping and/or storing information in memory, whether the document is temporarily or more permanently stored. Finally, using a generic computer processor to perform generic computing functions merely used to implement abstract idea steps has been held by the courts not to be significantly more than the abstract idea. Even when considering the combination of additional elements, the use of a processor to receive data, analyze and transform the data, and output or store the data, amounts to the use of generic computer functions recited at a high level of generality, and does not amount to significantly more.
	In combination with the analysis set forth with respect to Step 2A, Prong 2, the conclusion that the additional elements do not recite other than what is well-understood, routine and/or conventional results in a finding that the additional limitations do not amount to significantly more than the abstract idea (mental process steps) set forth above.
	Claims 8 and 15 are rejected for similar reasons. Claim 8 additionally recites a computer program product comprising one or more computer-readable storage media and program instructions stored on the one or more computer readable storage media. Claim 15 further recites a computer system comprising one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors. For the reasons set forth above in the discussions regarding general-purpose computing components, these additional elements, considered alone and in combination with the other additional elements, recite the use of a computer as a tool to perform the mental process steps, and does not recite other than what is well-understood, routine and/or conventional.
	Claims 2, 9 and 16 recite that in response to identifying a second functional statement with an imperative statement, transforming, by the one or more processors, the verb tense of the second functional statement to a perfect-verb tense format. The identifying and transforming limitations recite mental process steps for reasons similar to those set forth with respect to the extracting and transforming limitations of claim 1. The use of a processor to perform the transformation does not result in a practical application or amount to significantly more for reasons similar to those set forth with respect to the use of a processor to perform other steps recited in claim 1.
	Claims 3-4, 10-11 and 17-18 recite wherein the modal auxiliary-verb formatted functional statement is a requirement for the project and wherein the perfect-verb tense formatted second functional statement is a pre-requisite for the requirement for the project. These elements are merely descriptive of the formatted functional statements; that is, they are nonfunctional descriptive material. “‘Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information’” (MPEP § 2111.05, citing In re DiStefano, 808 F.3d 845, 848 (Fed. Cir. 2015). “‘[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no is the printed matter owed no patentable weight’” (id., citing In re DiStefano at 850). In this case, the limitations describe the content of information, in particular the content of requirements and pre-requisites for requirements. These limitations further have no functional relationship to the substrate; the articulation of requirement and pre-requisite does not have any bearing on the transformation. Instead, the various formatting of each statement informs the functioning of the claimed transformations. In the alternative, should the claims be interpreted such that these limitations are accorded patentable weight, they describe a mental process step, in particular an observation, evaluation or judgment that each of one or more statements having a particular grammatical format comprises a requirement or a pre-requisite.
	Claims 5, 12 and 19 recite that the requirements document is structured as an if-then statement. Inasmuch as this limitation implies some additional transformation of the contents of the test script into a new format, this limitation recites a further mental process step, that being that a human user may reformat the contents of one statement (functional statement) into another grammatical format (an if-then statement). In the alternative, this limitation may recite mere instructions to apply the exception, that is, producing an output having the new format (MPEP § 2106.05(f)), or may comprise insignificant extra-solution activity, such as selecting a particular data source or type of data to be manipulated and displayed, or printing or downloading (i.e., generating) the requirements document (MPEP § 2106.05(g)).
	Claims 6, 13 and 20 recite that the test script includes at least one machine-readable statement. This limitation recites the insignificant pre-solution activity of mere data gathering (that being the receipt of a test script comprising machine-readable instructions) and/or selecting a particular data source or type of data to be manipulated (that being a test script having specifically machine-readable statements) (MPEP § 2106.05(g)).
	Claims 7 and 14 further recite decomposing the machine readable statement and generating the requirements document with the composition of a function included in the at least one machine readable statement. Decomposing is used synonymously in the Specification with such terms as parsing (see Spec. at ¶38), and relates to the process of translating “portions of code or automated test scripts … into natural language statements” (id.). Similar to reasoning provided above with respect to claim 1, both parsing (decomposing) and translating (creating the composition of a function to be included in the generated requirements document) are mental process steps. Therefore, the decomposing limitation (i.e., parsing) is consistent with process, and generating the requirements document “with the composition of a function” (i.e., translating the decomposed statement for inclusion in the generated requirements document), are consistent with process steps capable of being performed by a human user. The use of a processor to perform the decomposing and generating steps does not result in a practical application or amount to significantly more for reasons similar to those set forth with respect to the use of a processor to perform other steps recited in claim 1. Further, the act of generating the requirements document having certain contents formatted in specific ways does not result in a practical application or amount to significantly more for reasons similar to those set forth with respect to the generation of the requirements document recited in claim 1.
For the foregoing reasons, claims 1-20 recite a mental process; fail to integrate the mental process into a practical application thereof; and fail to recite significantly more than the mental process. Accordingly, claims 1-20 are ineligible under 35 U.S.C. § 101.

Response to Arguments
In the Remarks, Applicants Argue: Applicants equate claims 1-20 to patent claims found eligible in Core Wireless Licensing S.A.R.L. v. LG Electronics, 880 F.3d 1356 (Fed. Cir. 2018) (Resp. at 6). More specifically, Applicants argue:
In claims 1, 8 and 15, the feature of “generating … a requirements document associated with the project with the modal auxiliary-verb formatted sentence” is generated based on digesting and modifying text data from a test script into a new format that extracts imperative sentences from the test script. As such, the resulting “requirements document” … is a “specific manner of displaying a limited set of information to the user” …
In Core Wireless, the claims were directed towards selectively displaying a limited amount of information … to a user on a display with a limited size … the Federal Circuit found that the claims in Core Wireless were patent eligible since the claims specifically claimed a manner of displaying a “limited set of information” as opposed to a “generic index” … (id.).
	Applicants analogize the “generic index” of Core Wireless to the claimed test script, and the “limited set of information” of Core Wireless to the claimed requirements document, “which includes modified imperative statement of the test script thereby limiting the amount of information from the test script to a ‘specific manner of displaying a limited set of information to the user’” (id., emphasis in original).
	This argument is reiterated from Applicants’ previous reply of 18 March 2022. Regarding the claims as presented in the Request for Continued Examination, Applicants argue that “only functional requirements are extracted and transformed from the test script, and that the resulting requirements document ‘includes the extracted and transformed functional requirements of the test script.’” (Resp. at 7). Accordingly, the currently presented claims “limit the set of information displayed to only transformed-functional requirements extracted from the test script. Non-functional requirements of the test script would not be included in the requirements document, thereby limiting the display ‘set of information’ in the requirements document to users” (id.).

Examiner’s Response: Examiner first notes that the analogy to Core Wireless fails because the claims never specifically recite displaying any information to any user. The only specific actions comprise retrieving a test script and extracting certain statements from the script; transforming one or more statements; and generating a requirements document with the transformed statements. Generating a document may mean the creation of a file, for example, and not the display of that file to the user. The claims further make no mention of a user interface, fail to set forth the information displayed to the user, and do not describe how the information is presented to the user.
	Core Wireless did not find the pertinent claims eligible because the information displayed to a user was limited, but that a specific manner of displaying a limited set of information to a user resulted in a finding of eligibility. More fully, claim 1 at issue required
“an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state (Core Wireless at 1362-63).
	In view of the foregoing combination of claim elements, the court found that the pertinent claims “are directed to an improved user interface for computing devices … Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information” (Core Wireless at 1362, emphasis added).
	As noted above, the instant claims do not recite any display of information. They especially lack detail regarding the particular manner in which the information must be accessed, a particular state in which the system must exist in order to display the information, how the information presented is limited, and/or how the limited information is presented to the user.
	Fig. 3 of the application displays an example of the processing performed in claim 1. Rather than displaying a limited set of information to the user, the resulting output includes the same information in a different grammatical format. Accordingly, the claim cannot be interpreted to recite displaying a limited set of information to the user (or, at the very least, the broadest reasonable interpretation of the claim cannot exclude an embodiment wherein all information retrieved in the first format is displayed in the second format). Applicants argue that the amendments to the independent claims require that the information displayed to the user be limited. However, the generated requirements document includes the extracted and transformed functional statements, which is a non-limiting description of what the requirements document necessarily includes. 
More particularly, Applicants argue that only functional requirements are extracted and transformed from the test script, and that non-functional requirements of the test script would not be included in the requirements document. As noted above, the claim mentions extracting functional statements, transforming functional statements having certain grammatical features to a second grammatical format, and including the transformed functional statements in the requirements document. Both the Specification and the dependent claims recite the inclusion of non-functional requirements (i.e., pre-requisites for the functional requirement, see at least Spec. ¶31, FIG. 3, and claims 2-4). If only the functional requirements were included, element 330 of FIG. 3 would read merely “If the user: … then The Software Shall Send a Password Change Success Event to User,” which would render the requirements document incomplete. In short, the claims themselves fail to explicitly restrict the information included in the requirements document; the Specification and the dependent claims positively recite the inclusion of non-functional requirements in the requirements document; and the claims do not recite displaying the generated requirements document (or any other information) to a user. As such cannot be interpreted as positively reciting any particular manner of displaying a limited set of information to a user, and cannot be interpreted to exclude the possibility that a complete set of transformed statements is displayed to the user.
	Finally, Examiner understands Applicant’s argument to address Step 2A prong 2 and/or Step 2B of the analysis of subject matter eligibility under the 2019 PEG and MPEP § 2106, inasmuch as the argument appears to assert that the claims are directed to an improvement in GUI and/or information display technology. Examiner disagrees. As discussed more fully in the rejection above, the claims are instead directed to the use of general purpose computing technology to speed up and automate a process that can be performed manually (i.e. in the human mind). No improvement to the functioning of a computer is claimed, as the only computing components and/or functions are those performed by general purpose processors, memories, and computing instructions. No improvement to user interface technology is claimed, as the claims do not positively recite any user interface elements or the display of any information at all, and therefore further fail to positively recite a particular manner of displaying a limited set of information.
	In view of the foregoing, the rejections under 35 U.S.C. § 101 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Antonio et al., U.S. 2017/0357927 A1, teaches systems and methods for automatically generating a process manager from human-readable project documents, the process manager operable to generate requirements documents from an application, and wherein an application is further generated by the process manager, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
C. Arora, M. Sabetzadeh, L. Briand and F. Zimmer, "Automated Checking of Conformance to Requirements Templates Using Natural Language Processing," teaches methods of performing natural language processing on natural language statements in order to determine whether they conform to one or more industry standard requirements templates, such as EARS and Rupp's template, each of which require a modal verb phrase, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
Bogl et al., U.S. 2010/0083215 A1, teaches systems and methods for automatic extraction of process goals from semantically annotated structured process models comprising model elements named by natural language expressions and annotated with semantic linkages, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
Browne et al., U.S. 2013/0007010 A1, teaches systems and methods for extracting software requirements from external sources such as Web pages, messages and blog or social networking posts, identifying one or more modal verbs and modifiers proximate thereto, and generating a requirement for a revision to a product based on the extracted test, wherein imperative modal verb-based requirements can be prioritized over those having suggestive modal verbs, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
Chandra et al., U.S. 2018/0004637 A1, teaches systems and methods for automatically identifying violations in test cases, wherein the test cases are analyzed for a part-of-speech (POS) pattern and tags are assigned therewith, and comparing the identified POS patterns with predefined POS patterns and tokens to identify violations in the test cases using pattern matching and natural language processing, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
Chandramouli et al., U.S. 2018/0365008 A1, teaches systems and methods for generating microservices based on a technical description of legacy code, wherein the legacy code is input along with information identifying the code, generating a set of rules based on the code and being associated with a semantics of business vocabulary and business rules format, and using the rules to generate the microservices, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
Haley et al., U.S. 2008/0097748 A1, teaches systems and methods for managing business knowledge expressed as statements, wherein such statements may be automated by generation of programming language source code, wherein the creation of composite sentences capturing requirements with a format and vocabulary is supported, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
Higgins et al., U.S. 2019/0220252 A1, teaches systems and methods for generating requirements data from input, wherein the input includes an actor, an action, a system action, and data input for each, and automatically generating at least one output requirement data based on one or more conversion rules based on a desired requirement type, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
Masis, Alexander Braverman, U.S. 11,340,871 B1, teaches systems and methods for analyzing textual software specification input from a user to determine whether the input lacks one or more descriptors of a software feature and notifying a user to provide an opportunity to input a more complete specification, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
Roberts et al., U.S. 2013/0061200 A1, teaches systems and methods for converting an existing artifact to one or more new artifacts by analyzing the items included in the existing artifact and their types, and generating one or more use cases and user stories based thereon, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
Sarkar et al., U.S. 2012/0191430 A1, teaches systems and methods for generating a functional design diagram representative of a system based on a processed requirements specification including a plurality of processed requirement statements and use cases, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement;
J. Slankas and L. Williams, "Access Control Policy Extraction from Unconstrained Natural Language Text," teaches methods for performing NLP analysis on natural language project artifacts in order to extract access control policies implicitly and explicitly defined therein, including parsing the natural language artifact to generate a dependency representation identifying parts of speech, and validating whether the determined access control policies were accurately extracted, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement; and
StClair et al., U.S. 8,949,770 B2, teaches systems and methods for electronically managing requirements for software development, wherein requirements are defined for a software project based on information captured from a requirements source, and after development of source code, verify the defined requirements, but does not more particularly teach extracting, from a received test script, one or more functional statements, determining whether the functional statement has a present-tense verb, transforming the verb tense of the functional statement to a modal auxiliary-verb format, and generating a requirements document including the modal auxiliary-verb formatted functional statement.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Definition of extract (Entry 1 of 2), Merriam-Webster dictionary, last retrieved from https://www.merriam-webster.com/dictionary/extract on 19 September 2022.
        2 See discussion of Applicants’ Specification, supra, identifying portions discussing the automation of a previously manual requirements generation process